Citation Nr: 0106231	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-06 095	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran retired from the U.S. Air Force in April 1963, 
with more than 24 years active service.  He died on June [redacted], 
1997.  The appellant is the veteran's surviving child.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In that determination, the RO denied the 
appellant's claim for nonservice-connected death pension 
benefits.  She disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997.  

2.  The appellant was born in 1946.  


CONCLUSION OF LAW

The appellant is not a "child" as defined for purposes of 
VA nonservice-connected pension benefits.  38 U.S.C.A. 
§ 101(4)A (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.57(a) 
(1999 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains she is entitled to VA pension 
benefits.  She described herself as the veteran's 
illegitimate daughter and essentially contends that she is 
equitably entitled to nonservice-connected death pension 
benefits based on her father's death.  The record contains 
copies of a Certificate of Live Birth, showing her birth on 
April [redacted], 1946 in the Philippines and that her father was the 
veteran.  A copy of a June 1946 Certificate of Baptism also 
listed the veteran as her father.  

VA death pension benefits may be paid to a surviving child of 
a wartime veteran who died as a result of nonservice-
connected disease or injury.  Basic entitlement exists if the 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; the veteran was 
at the time of death receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on wartime service; and the surviving child 
meets certain net worth and income requirements.  38 C.F.R. 
§ 3.3(b).  

The definition of the term "child", as used in adjudicating 
claims of this nature, means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 C.F.R. § 3.57(a) (2000).  A slightly 
different definition of child was in force when the appellant 
filed her claim.  See 38 C.F.R. § 3.57(a) (1999); 65 Fed. 
Reg. 12,116 (Mar. 8, 2000).  The only difference is that the 
more recent version specifically defined the term 
"educational institution".  Since the analysis of this case 
does not revolve around the definition educational 
institution, there is no need for the RO to again 
readjudicate the claim.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where a regulation changes during the 
adjudicatory process, the version most favorable to an 
appellant applies).  

The appellant was born in 1946, thereby demonstrating that 
she is more than 23 years old.  The record does not indicate, 
nor does she contend, that she became in any way permanently 
incapable of self-support prior to her eighteenth birthday. 
The appellant does not dispute these facts, and only asserts 
that death pension benefits should be awarded on an equitable 
basis.  The Board, however, is not a body of equity, but of 
law, and is therefore bound in its decisions by statute, VA 
regulations, instructions of the Secretary, and the precedent 
opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c).  VA 
regulations, as set forth above, provide for pension benefits 
payable to a surviving child only under the constraints 
listed above.  Consequently, the Board finds that there is no 
legal basis for the appellant's claim.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 
3.8.


ORDER

As a matter of law, the claim for nonservice-connected death 
pension benefits is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

